Citation Nr: 1201921	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, claimed as sinusitis.

2.  Entitlement to an initial compensable rating tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO in New Orleans, Louisiana, which denied the above claims.  Subsequently, in March 2006, the Veteran's claim was transferred to the RO in Jackson, Mississippi at his request.  The Veteran testified before a Decision Review Officer in August 2006.  A transcript has been associated with the claims file.

The Board remanded this case in May 2010.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have current chronic sinusitis or other sinus disability.

2.  The Veteran had complaints due to seasonal allergies during service. 

3. The Veteran's in-service and current symptoms are not chronic in service, but are seasonal and allergic reactions.

4.  The Veteran's tinea pedis covers approximately 1 percent of his entire body, does not involve an exposed area, and requires only topical therapy for treatment.

5.  The schedular evaluation for the Veteran's tinea pedis is adequate.






CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis or other sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2011).

2.  The criteria for an initial compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he currently suffers from a sinus disorder that was incurred in service, which he claimed as sinusitis. For the reasons that follow, the Board finds that the Veteran has seasonal allergies, not sinusitis or other sinus disability.  The Board therefore concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The existence of a current sinus disability is not established by the record.  The Veteran indicated at his August 2006 hearing that he currently suffers from post-nasal drip and sinus headaches.  The Veteran's 2011 VA treatment records show allergic rhinitis due to pollen and controlled by medication.  

The Veteran's service treatment records show complaints of sinus problems during service.  No sinus problems were noted at entry to active duty for training in May 1988 or at entry to regular service in May 1990.  The Veteran first sought treatment for sinus problems in May 1992.  The treatment notes indicate that the Veteran reported a long history of seasonal allergies.  He sought treatment for sinus problems the following year in May 1993 and was diagnosed with hay fever.  The Veteran indicated a history of sinusitis and hay fever on his medical history report in September 1992, February 1994, September 1995, and May 1997.  In September 1995, the examining physician noted that the Veteran suffered from "mild seasonal allergies" and "mild seasonal rhinitis."  The Veteran sought treatment for frequent nose bleeds, occurring on a biweekly basis for a period of six months in May 1994.  In February 2002, the Veteran was treated for cough, fever, and congestion, and was given a diagnosis of "viral syndrome-sinusitis/bronchitis."  However, even if this could be interpreted as a diagnosis of sinusitis (at best, it is a differential diagnosis), this was prior to the Veteran's filing of the subject claim for service connection for sinusitis in October 2004.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board remanded this claim in May 2010 in part to obtain a VA examination and opinion.  Following a thorough review of the claims file and examination of the Veteran, the examiner indicated that the Veteran did not have a sinus disability.  The examiner noted that none of the records, service, private or VA, established any sinus problem by x-ray and that none of the records revealed the clinical requirements for a sinusitis diagnosis.  The claims file is supportive of this conclusion as the above complaints of hay fever and sinusitis recorded during service were the Veteran's complaints, not the diagnoses of the medical providers.  The assessment portion of the treatment records also does not state that the Veteran had a sinus disorder at any time during service.  

With respect to the Veteran's contentions that he has experienced sinusitis since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran's lay statements in the present case are outweighed by the July 2010 VA examination report and addendum which indicates that the Veteran has not met the clinical requirements for sinusitis at any time and by the service treatment records which do not diagnosis the Veteran with sinusitis, but instead with allergies during service.  The July 2010 VA examination and addendum indicate that the clinical presentation of sinusitis is both different from allergies and requires data not available to a lay observer.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Veteran is not competent to diagnosis himself with sinusitis.  The Veteran also does not appear to be reporting a contemporaneous medical diagnosis.  He asserted in his medical history during service and during the course of this appeal that he has sinusitis.  He has not indicated that this was the diagnosis from a medical professional.  Similarly, the Veteran's complaints have not been supported by a later diagnosis by a medical professional based on the record.  Thus, the Board will only accept as competent evidence the Veteran's report of his symptoms, not the diagnosis.  See Jandreau.  The Board also again notes that to the extent a February 2002 private impression constitutes a diagnosis, it is at best a differential diagnosis and occurred over 2 years prior to the filing of the subject claim.  

The Veteran has reported a history of symptoms during service, which both treating providers and the July 2010 VA examiner opined were actually seasonal allergies.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  There is specific notation that the allergies are seasonal and related to pollen.  As such, the evidence does not show a chronic disorder of sinusitis or other sinus disorder related to active military service.  Based upon the whole evidentiary showing in this case, the Board finds that the Veteran's seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen were not chronic in service, but are to be regarded as acute diseases, healing without residuals.  See id.  In light of the foregoing, the Board finds that the Veteran does not have a chronic disability, which he claimed as sinusitis.  In the absence of a chronic disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) and McClain, supra.  Service connection is therefore not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for his tinea pedis.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's tinea pedis has been rated as non-compensable under Diagnostic Code (DC) 7813, for dermatophytosis, which is rated as dermatitis under DC 7806.  See 38 C.F.R. § 4.118, DC 7813.  The Board notes that 38 C.F.R. § 4.118 was revised during the pendency of this appeal; however, the revisions primarily concern the rating criteria for scars which are not relevant in the instant case.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The newer criteria also only apply to claims filed after the effective date of the revisions.  

Under DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

The Veteran was initially seen at an April 2006 VA examination.  At that time, the Veteran denied using any medication to control the condition.  The Veteran stated that the condition had spread to involve his toenails, particularly the left great toenail.  The Veteran had normal gait and station.  There was no unusual wear of the soles of the shoes.  There was no flattening of the arch on standing.  The skin of the feet was moist without scaling.  There was no active disease between the toes.  There was no inflammation.  There were no calluses.  Pulses were palpable.  There was no pain or tenderness on examination.  There were hyperpigmented patches over the soles of the feet.  The left great toenail was thick and discolored.  The right great toenail was discolored on the right medial border.  There was no scarring or disfigurement.  The affected area of the entire body was less than 1% and none in an exposed area.  

The Veteran reported that his left great toenail had come off during his 2009 hearing at the RO.  The Veteran's representative also argued that the Veteran's condition had worsened based on his report that the toenail had detached.  The Board remanded this case in May 2010 because the Veteran had alleged a worsening in his symptoms.  

The Veteran was afforded a July 2010 VA examination in accordance with the duty to assist.  At that time, the Veteran reported using foot spray to control his condition.  The Veteran stated that the condition had spread to involve his toenails, particularly the left great toenail.  The Veteran had normal gait and station.  There was no unusual wear of the soles of the shoes.  There was no flattening of the arch on standing.  The skin of the feet was moist without scaling.  There was no active disease between the toes.  There was no inflammation.  There were no calluses.  Pulses were palpable.  There was no pain or tenderness on examination.   There were small circular hyperpigmented patches over the soles of both feet which measured less than .1 cm.  The left great toenail was thick and discolored.  The right great toenail was discolored on the right medial border.  There was no scarring or disfigurement.  The affected area of the entire body was less than 1% and none in an exposed area.  

The Veteran's VA treatment records do not reflect significant treatment of his tinea pedis.  A notation indicates the Veteran had onycholysis at some point.  Onycholysis is separation of the nail plate from the nail bed.  Dorland's Illustrated Medical Dictionary 1342 (30th ed. 2003).  While this confirms the Veteran's report, no evaluations were made that described the percentage of the entire body involved.  No systemic therapies were noted for tinea pedis.  

Since these examination reports show that the Veteran's tinea pedis covers less than 5 percent of the Veteran's entire body, involve his feet - a nonexposed area - and are not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs, there is simply no basis to assign a compensable rating under the applicable rating criteria.  See 38 C.F.R. § 4.118, DC 7806.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's tinea pedis is not inadequate.  The Veteran denied functional impairment resulting from his tinea pedis and reported independence in the activities of daily living.  The Veteran denied any incapacitation and had normal gait, station, shoe wear.  There was no report of foot odor. The Veteran reported that his left great toenail detached, but by the time of his 2010 VA examination, it had grown back.  There are no symptoms of functional impairment left uncompensated by the assigned disability rating.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed, and there has been no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an initial compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant appeal involves denied and granted claims of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2004 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2006 Statement of the Case (SOC) provided notice of the manner in which VA assigns initial ratings and effective dates.  Although the SOC was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in May 2006, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In service connection cases, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2010 medical examination to obtain an opinion as to the nature of any sinus disorder and whether any sinus disorder was the result of in-service complaints.  The July 2010 report and addendum answered that the Veteran did not have a sinus disorder but instead seasonal allergies.  Without a sinus disorder, the second question became moot.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

In increased ratings cases, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in July 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2010 to obtain the Veteran's VA treatment records and to provide the Veteran with VA examinations in connection with both of the above claims.  The Veteran's VA treatment records from the Jackson VA Medical Center (VAMC) from November 2006 to 2011 and from the New Orleans VAMC from June 2005 to 2011 were associated with the claims file.  The Veteran was provided July 2010 VA examinations for each claim.  All questions asked by the Board were answered in the examination reports and addenda.  The Board finds that the RO complied substantially with May 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affected the outcome of the Veteran's case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for a sinus disorder, claimed as sinusitis is denied.

Entitlement to an initial compensable rating tinea pedis is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


